Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 6, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tang et al. (U.S. Publication 2019/0368792).
In regards to claim 1, Tang discloses an expansion valve operable by a stepper motor, the expansion valve comprising: a housing (12A); a hollow shaft (HS) arranged in the housing (12A); a valve base (13A) that supports the hollow shaft (HS) and closes the housing (12A); a rotor (31A) that is drivable by a stator of the stepper motor; a center spool (41A) arranged within the hollow shaft (HS) and drivable by the rotor (31A) so that a rotation of the center spool (41A) is transferrable by a threaded connection into an axial movement of the center spool (41A) that opens or closes the expansion valve; and a spiral body (82A) that includes a thread turn and that is arranged about an enveloping surface of the hollow shaft (HS) and that is drivable by the rotor (31A), wherein a stop body (83A) is arranged at the hollow shaft (HS) fixed against rotation and engages the thread turn so that the stop body (83A) moves axially when the spiral body rotates, and wherein the stop body (83A) is part of a stopper structure of the center spool (41A) that predetermines an upper end position and a lower end position of the center spool (41A). See the bottom portion of para. [0167] which discloses that the slip ring “is able to slip axially along the spring guide rail 82A.

    PNG
    media_image1.png
    735
    707
    media_image1.png
    Greyscale

In regards to claim 5, the spiral body (83A) includes a first stop element (1SE) that extends in an axial direction of the spiral body (83A) and a second stop element (2SE) that extends in the axial direction of the spiral body (83A).
In regards to claim (6) a contact of the first stop element (1SE) at the stop body (83A) defines the lower end position of the center spool (41A), and wherein a contact of the second stop element (2SE) at the stop body (83A) plus a maximum torsion angle of the spiral body (82A) defines the upper end position of the center spool (41A).
In regards to claim 11, a sleeve element (2A) that includes a receiving portion that includes an entirety of a plunger shaped end portion (42A) of the center spool (41A), a compression spring (7A) and a force transmission element (62A) respectively and a valve needle (51A). The office notes that element 42A is entirely received by element 2A when the valve needle is in the closed position.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang in view of Nalini et al. (U.S. Publication 2007/0090316), hereinafter “Nalini”
Tang discloses all of the element as discussed above.
Tang further discloses that the spiral body is a torsion spring that is configured as a coil spring. However, Tang does not explicitly disclose that the spiral body is made from steel.
Nalini teaches an expansion valve including a spring made from steel. See para. [0064].
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to  have made the spring of Tang from steel as taught by Nalini as a well-known material for making springs to provide a durable component.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhan in view of Hoehn (U.S. Patent 5,419,531).
Tang discloses all of the elements as discussed above.
Tang does not specifically disclose the material from which the hollow shaft is made.
However, Hoehn teaches a hollow shaft (3) which is made from bronze. See col. 2, lines 44-49.
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have made the hollow shaft of Tang from bronze to provide a hard, noncorrosive material as taught by Hoehn. 
Allowable Subject Matter
Claims 12-14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 2-4, 7, and 8 are allowed.
Response to Arguments
Applicant's arguments filed 03/01/2022 have been fully considered but they are not persuasive.
As discussed above, it is the office’s position that Tang discloses a stop body fixed against rotation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R.K. Arundale whose telephone number is 571-270-3453.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, Craig Schneider can be reached at 571-272-3607 and Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT K ARUNDALE/Primary Examiner, Art Unit 3753